DETAILED ACTION

Applicant’s amendment, filed 12 April 2022, is acknowledged.  Claims 2-18, 30, 35, 39 have been canceled previously.  Claims 1, 20, 21, 29, 32, 33, 40 have been amended.  No new claims have been added.  Claims 1, 19-29, 31-34, 36-38, and 40 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 19-29, 31-34, 36-38, and 40, with a species election of a format that comprises a first polypeptide chain comprising VH1-L1-VH2-CH1-TCRD1 and a second polypeptide chain that comprises VL1-L2-VL2-CL-TCRD2 in the reply filed on 12 April 2022 is acknowledged.  The traversal is on the ground(s) that the groups define a contribution over EP0340793A2 (of record) because Group I includes a non-naturally occurring TCR-TM and Group II includes a multispecific antigen-binding module, neither of which is taught by the prior art.  This is not found persuasive because the technical feature that is shared between Group I and Group II is the chimeric antibody-T cell receptor construct, which is taught by EP0340793.  For unity of invention to be found lacking, the reference need only teach the technical feature that is shared between/among the independent claims of the group.  Here, that requirement has been met by the chimeric construct of EP0340793 because even though each of the groups define limitations not taught by the reference, the reference teaches the features that are shared between the groups.
The requirement is still deemed proper and is therefore made FINAL.

Applicant also traverses the Species Election on the ground that EP0340793 does not teach a chimeric TcR that recognizes two different antigens.  After further consideration, and in view of the art cited below, the species election is fully withdrawn.

Claims 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12 April 2022.

Claims 19-29, 31-34, 36-38, and 40 are under consideration.


Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 19 May 2020 and 12 April 2022 have been considered.  Initialed copies accompany this Office Action.

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim is an independent claim that includes multiple abbreviations that are not accompanied by the corresponding full term.  Specifically, the claim should include all of the full terms and abbreviations found in withdrawn claim 1.  Appropriate correction is required.
Claim Interpretation
The claims are drawn to a “caTcR”; nucleic acids encoding the caTcR; a complex comprising the caTcR and at least one TCR-associated signaling molecule selected from CD3, CD3, and ; to effector cells comprising the caTcR; and to methods of using the effector cells expressing the caTcR.  
The specification at [0040] indicates that a “caTcR” is a chimeric antibody/T cell receptor construct.  In addition, the specification at [0052]-[0053] in the “Definitions” section indicates: 

    PNG
    media_image1.png
    375
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    60
    703
    media_image2.png
    Greyscale

In view of these definitions, the claims are interpreted as requiring at least one chimeric polypeptide comprising at least one component from an antigen-binding domain of an antibody and at least one component from one or more of the , , , or  polypeptide chain of T cell receptor.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 29, 32-34, 36-38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2017070608 to Lu et al., (“Lu et al.”; IDS).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Lu et al. teach antibody/T-Cell Receptor chimeric constructs that comprise an antibody moiety that specifically binds to a target antigen, where the antibody moiety is fused to a “TCRM” capable of recruiting at least one TCR-associated signaling module.  E.g., Abstract, “Claim 1” at page 229.  According to [0120], a “TCRM” is a T cell receptor module that refers to a heterodimer comprising sequences derived from a T cell receptor that comprises at least a transmembrane domain but may further comprise all or a portion of T cell receptor connecting peptides and/or intracellular domains.  An “antibody” is an “antigen-binding module”.  At [0112]-[0113], Lu et al. teach that in various embodiments, the antibody moiety can be an antigen-binding fragment thereof, which can be any multispecific antibody formed from a portion of an antibody. This teaching of Lu et al. therefore anticipates claim 19.
Regarding claim 29, Lu et al., teach the constructs can comprise variable domains of an anti-CD19 antibody that contains the heavy chain CDRs set forth in instant SEQ ID NO: 74 and the light chain CDRs set forth in instant SEQ ID NO: 78.  E.g., SEQ ID NO: 59 and SEQ ID NO: 57, respectively, on page 225.  
Regarding claim 32, the 1st and/or 2nd connecting peptide or fragment thereof of a TCR subunit is taught by Lu et al. at, e.g., [0019].
Regarding claim 33, Lu et al. teach that the construct may further comprise a first TCR intracellular domain comprising a first intracellular sequence and/or a second TCR intracellular domain comprising a second intracellular sequence at e.g., [0020].
Regarding claim 34, Lu et al. teach one or more encoding nucleic acids at least at [0023].
Regarding claim 36, a complex comprising the chimeric construct and at least one TCR-associated signaling molecule selected from CD3, CD3, or is taught at least at [0024].
Regarding claim 37, Lu et al. also teach effector cells comprising the chimeric molecule on its surface.  E.g., [0025]-[0030].
Regarding claims 38 and 40, methods of killing a target cell as well as methods of treating a target antigen-associated disease by administering the effector cells expressing the chimeric molecule and a pharmaceutically acceptable carrier are taught, e.g., [0032]-[0038].  
The teachings of Lu et al. therefore anticipate claims 19, 29, 32-34, 36-38, and 40.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 27, 32-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over EP0340793 to Eshhar et al. (“Eshhar”; of record) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892).
Eshhar teaches that T cells can also be endowed with antibody specificity by linking each of the heavy chain variable domain (VH) and light chain variable domain (VL) of an antibody to the constant domains of either the alpha and beta chains of TcR or the gamma and delta chains of TcR.  E.g., column 2, line 17 to column 3, line 6; but especially column 2 at lines 50-53.   This is advantageous because it allows the T cell to then target antigen in the absence of MHC restriction, Eshhar exemplifies constructs in which the VH and VL domains of an anti-TNP antibody are linked to the C and C chains of the TcR.  The VH+VL pair to form an antigen binding domain that is linked to a TcR module (TCRM) comprising a first TCR domain (TCRD) comprising a first TCR transmembrane (TCR-TM) and a second TCRD comprising a second TCR-TM, wherein the TCRM facilitates recruitment of at least one TCR-associated signaling molecule.  By virtue of Eshhar’s cloning approach, the constructs inherently express first and second TCR transmembrane domains as components of the C and C chains of the TcR (relevant to claim 19), as well as connecting peptides (relevant to claim 32) and at least some intracellular domain (relevant to claim 33).  The ability of the exemplified chimeric receptor to transmit a signal for T cell activation (measured by IL2 production) following binding of the antigen recognized by the linked antibody VH and VL domain pair provides further evidence for the presence of the recited components and that the resulting chimeric-antibody TCR could facilitate recruitment of at least one TCR-associated signaling molecule, as required by claim 19.  E.g., column 5, line 54 to column 6, line 20.   
Regarding claim 36, the evidence noted above also shows that the chimeric antibody-TCR construct associated with at least one TCR-associated signaling molecule selected from CD3, CD3, or.
The encoding nucleic acids and expression vectors, and T cells expressing the chimeric constructs are also taught.  E.g., column 1, lines 1-26; Example at columns 4-6.  Eshhar also teaches that T cells expressing chimeric antibody/TCR constructs wherein the antibody component binds antigens expressed on tumors can be used to target effector T cells to cells expressing the antigen for use in therapy.  E.g., column 6, lines 34-53.    (Relevant to claims 34, 37, 38, and 40.)

Eshhar does not teach a multispecific antigen binding module comprising a first antigen-binding domain that specifically binds to a first target antigen and a second antigen-binding domain that binds to a second target antigen that is part of the chimeric antibody-TCR construct, as required by independent claim 19 and all of the claims.  

Zah teaches that T cells expressing a chimeric antigen receptor (CAR) that bispecifically binds the tumor antigens CD19 and CD20 can prevent antigen escape by malignant B cells.  E.g., Title, Abstract.  The bispecific CAR construct of Zah comprises first and second antigen binding domains that bind first and second cell surface antigens (CD19 and CD20) expressed by malignant B cells.  Each of the antigen binding domains is a single chain Fv (scFv), which is an antigen-binding domain that comprises the heavy chain variable domain (VH) and light chain variable domain (VL) of an antibody linked together by a linker peptide.  E.g., Figure 1.  The first and second scFv are also linked together by a linker peptide that is then coupled to an extracellular spacer, transmembrane domain, costimulatory domains (CD28 and 4-1BB), and a signaling domain of the TCR-associated signaling molecule CD3.  According to Zah, the bispecificity of the CAR expressed by the effector T cells abrogated antigen loss in an in vivo tumor model.  E.g., Figure 6 and associated text.  However, Zah teaches that the constructs required optimization of the linkers utilized and the arrangement of the scFv’s (i.e., whether the anti-CD19 or anti-CD20 scFv was N terminal).  E.g., page 500-502.  In addition, while T cells expressing the constructs could prevent antigen escape, they could not achieve tumor clearance in a model of a B cell tumor.  E.g., pages 504-505 and Figures 6 and 7.

In view of the teachings of Zah that bispecificity avoided antigen escape during CAR T cell therapy but was not sufficient to mediate tumor clearance when the CAR construct was one in which the antigen binding domains were linked to the CD3 chain (via a spacer, transmembrane, and costimulatory domain), the ordinary artisan prior to the effective filing date of the claimed invention would have been motivated to prepare effector T cells expressing alternative anti-CD19 x anti-CD20 chimeric constructs.  Eshhar teaches an alternative design that had also been used to successfully prepare effector T cells and Eshhar teaches that the chimeric TCR construct was designed for the inclusion of any antibody specificity, including for tumor antigen.  Given the availability of the scFv’s and the cloning techniques provided by both Eshhar and Zah, the ordinary artisan prior to the effective filing date of the claimed invention would have had a reasonable expectation of linking the anti-CD19 and anti-CD20 scFv’s directly to each of the TCR constant domains comprising transmembrane domains and a linker portion to provide an alternate construct that would still permit targeting of T cells expressing the chimeric antibody-TCR to tumor cells to mediate tumor cell killing for treating a tumor expressing CD19 and CD20.  Substituting the anti-CD19 scFv and anti-CD20 scFv taught by Zah for the anti-TNP VH and VL variable domains of Eshhar would have predictably resulted in a construct in which Zah’s anti-CD19 scFv would have been linked to one TCR constant, transmembrane, and intracellular domain (such as the  chain) while Zah’s anti-CD20 scFv would have been linked to the other TCR constant, transmembrane, and intracellular domain (such as the  chain).  And when expressed in an effector T cell, the chimeric antibody-TCR construct would, as taught by Eshhar, associate with at least one TCR-associated signaling molecule selected from CD3, CD3, or.  Accordingly, the invention of claims 19, 27, 32-34, 36-38, and 40 would have been prima facie obvious prior to the effective filing date of the claimed invention.  



Claims 20-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over EP0340793 to Eshhar et al. (“Eshhar”; of record) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), as applied to claims 19, 27, 32-34, 36-38, and 40 above, and further in view of Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS), and Wu et al, mAbs 7(2):364-76 (2015) (“Wu”; IDS).
The teachings of Eshhar in view of Zah have been set forth above and are incorporated here in full.  
Eshhar in view of Zah does not teach chimeric antibody-TCR constructs (caTCR) comprising a multispecific antigen binding module comprising a first antigen-binding domain that is an Fv comprising a first heavy chain variable domain (VH1) and a first light chain variable domain (VL1) and a second antigen binding domain that is a Fab comprising a second VH (VH2) fused to CH1 and a second VL (VL2 fused to a CL, as recited in claim 20.  
Eshhar in view of Zah also does not teach that the multispecific antigen binding module comprises a first polypeptide chain “VH1-L1-VH2-CH1-TCRD1” and a second polypeptide chain “VL1-L2-VL2-CL-TCRD2” as recited in claim 21, the elected species. 
Eshhar in view of Zah further does not teach that the multispecific antigen binding modules have any of the domain arrangements recited in claims 22-25.  

Brinkmann is a review article that teaches that, prior to the effective filing date of the claimed invention in April 2017, there were a number of alternative designs for bispecific antigen binding domains recognized in the art.  Figure 1 of Brinkmann illustrates the modular nature of the variable domains and the use of the CH1/CL domains in heterodimerization to promote association of the attached variable domains.  The advantages and disadvantages of the various structures are also reviewed by Brinkmann.  Formats comprising the domain arrangements of claims 20 and 21 are “DVD-Ig” and “CODV-Ig” and are illustrated in section 12 of Figure 2.  Regarding claims 23-25, formats with scFv’s appended via a linker to CH1 and CL domains are illustrated in sections 8 and 9 of Figure 2.  Regarding claim 26, linkers are also taught for various constructs and the linkers are generally between 5 to 50 amino acid longs.  Brinkmann’s teachings show that the ordinary artisan prior to the effective filing date of the claimed invention was motivated to prepare multiple bispecific formats for each intended use to identify an optimal arrangement of targeting elements for each combination of antigens targeted.
Wu teaches that, prior to the effective filing date of the claimed invention, the ordinary artisan also accepted that the CH1:CL constant domains of an antibody and the C:C domains of TCR were structural equivalents that could be interchanged in bispecific constructs to promote correct pairing of appended variable domains.  While Wu’s focus is on preparing soluble molecules, Wu’s teachings establish that the ordinary artisan prior to the effective filing date of the claimed invention was routinely motivated to prepare alternative constructs so that, for each intended use, an optimal arrangement of antibody and TCR domains could be identified with respect to both functional and production characteristics.   

In view of the teachings of Brinkmann and Wu, the ordinary artisan prior to the effective filing date would have been motivated to prepare alternative domain arrangements when preparing the bispecific antigen-binding modules to substitute for the variable domains used in the chimeric antibody-TCR constructs of Eshhar.  Both Brinkmann and Wu teach the importance of comparing different bispecific formats when developing new bispecific constructs.  And both Brinkmann and Wu teach that for any given combination of antibody targets the optimal domain arrangement may vary.  The teachings of Zah also emphasize that it was routine in the art to prepare multiple variable domain arrangements because even within the context of a two scFv’s used together the order may impact binding activity, particular of target antigens expressed on the cell surface such as CD19 and CD20.  Given the art-recognized need to prepare multiple bispecific formats and the recognized advantages and disadvantages for Fab-type constructs versus scFv type constructs, the ordinary artisan would have been motivated to prepare multiple chimeric antigen-binding domain-TCR constructs for expression in effector cells so that the optimal domain arrangement for each target antigen pair could be identified.  And as noted in Brinkmann, linker optimization was routine for each particular type of construct.  Lastly, while Eshhar in view of Zah teaches targeting the combination of cell surface antigens on B cell malignancies that are CD19 and CD20, CD22 was an art-recognized alternative surface target on B cell malignancies.  Accordingly, the ordinary artisan would have also been motivated to develop bispecific anti-CD19 x anti-CD22 chimeric antigen-binding domain-TCR constructs so that effector T cells could also be prepared that would recognize the additional antigen CD22 as an alternative escape antigen when treating CD19 and CD22-expressing B cell malignancies.  For these reasons, the invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention.    






Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over EP0340793 to Eshhar et al. (“Eshhar”; of record) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), as applied to claims 19, 27, 32-34, 36-38, and 40 above, and further in view of WO2016071343 to De Berardinis et al. (“De Berardinis”; IDS).
The teachings of Eshhar in view of Zah have been set forth above and are incorporated here in full.  
Eshhar in view of Zah does not teach chimeric antibody-TCR constructs (caTCR) comprising a non-natural TCR transmembrane domain, as required by claim 31.
De Berardinis teaches T cell receptors and their use in adoptive cell therapy in which the TcR is mutated in the transmembrane region of the alpha and beta TCR chains to favor correct TCR chain pairing.  E.g. Abstract.  According to De Berardinis, increasing the correct pairing improved the functional activity and safety of T cells genetically modified to express the TCR.  Id. Related encoding nucleic acids, cells expressing the TCR, complexes comprising the TCR, and pharmaceutical compositions are also taught.  E.g., Abstract.  
In view of the teachings of De Berardinis, the ordinary artisan prior to the effective filing date of the claimed invention would have been motivated to substitute the non-naturally occurring TCR transmembrane domain(s) of De Berardinis for the transmembrane domains of the constructs of Eshhar in view of Zah to ensure correct pairing of the polypeptide targeting CD19 with the polypeptide targeting CD20 in the multispecific construct.  In view of the teachings of each of the references regarding the necessary molecular cloning techniques, the ordinary artisan would have had a reasonable expectation of making the substitution of the TCR transmembrane domain and generating T cells expressing the substituted chimeric antibody-TCR that had improved functional activity and safety, as taught by De Berardinis.  For these reasons, the invention as a whole was prima facie obvious prior to the effective filing date of the claimed invention. 




Claims 19-29, 32-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as being obvious over WO2017070608 to Lu et al. (IDS) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892) and Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS).
The applied Lu et al. reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

The teachings of Lu et al. discussed above in the rejection under 35 U.S.C. 102 are incorporated here in full. 
As noted, claims 19, 29, 32-34, 36-38, and 40 are anticipated by Lu et al. Those claims are therefore also obvious over the teachings of Lu et al. whether considered alone or in view of Brinkmann.  

Lu et al. does not teach chimeric antibody-TCR constructs (caTCR) comprising a multispecific antigen binding module comprising a first antigen-binding domain that is an Fv comprising a first heavy chain variable domain (VH1) and a first light chain variable domain (VL1) and a second antigen binding domain that is a Fab comprising a second VH (VH2) fused to CH1 and a second VL (VL2 fused to a CL, as recited in claim 20.  
Lu et al. also does not teach that the multispecific antigen binding module comprises a first polypeptide chain “VH1-L1-VH2-CH1-TCRD1” and a second polypeptide chain “VL1-L2-VL2-CL-TCRD2” as recited in claim 21, the elected species. 
Lu et al. further does not teach that the multispecific antigen binding modules have any of the domain arrangements recited in claims 22-25

Zah teaches that T cells expressing a chimeric antigen receptor (CAR) that bispecifically binds the tumor antigens CD19 and CD20 expressed on the tumor cell surface can prevent antigen escape by malignant B cells.  E.g., Title, Abstract.  The bispecific CAR construct of Zah comprises first and second antigen binding domains that bind first and second cell surface antigens (CD19 and CD20) expressed by malignant B cells.  Each of the antigen binding domains are a single chain Fv (scFv), which is an antigen-binding domain that comprises the heavy chain variable domain (VH) and light chain variable domain (VL) of an antibody linked together by a linker peptide.  E.g., Figure 1.  The first and second scFv are also linked together by a linker peptide that is then coupled to an extracellular spacer, transmembrane domain, costimulatory domains (CD28 and 4-1BB), and signaling domain of the TCR-associated signaling molecule CD3.  According to Zah, the bispecificity of the CAR expressed by effector T cells abrogates the effect of antigen loss in an in vivo tumor model.  E.g., Figure 6 and associated text.  However, Zah teaches that the constructs required optimization of the linkers utilized and the arrangement of the scFv’s (i.e., whether the anti-CD19 or anti-CD20 scFv was N terminal).  E.g., page 500-502.  In addition, while T cells expressing the constructs could prevent antigen escape, they could not achieve tumor clearance in a model of a B cell tumor.  E.g., pages 504-505 and Figures 6 and 7.

Brinkmann is a review article that teaches that, prior to the effective filing date of the claimed invention in April 2017, there were a number of alternative designs for bispecific antigen binding domains recognized in the art.  Figure 1 of Brinkmann illustrates the modular nature of the variable domains and the use of the CH1/CL domains in heterodimerization to promote association of the attached variable domains.  The advantages and disadvantages of the various structures are also reviewed by Brinkmann.  Formats comprising the domain arrangements of claims 20 and 21 are “DVD-Ig” and “CODV-Ig” and are illustrated in section 12 of Figure 2.  Regarding claims 23-25, formats with scFv’s appended via a linker to CH1 and CL domains are illustrated in sections 8 and 9 of Figure 2.  Regarding claim 26, linkers are also taught for various constructs and the linkers are generally between 5 to 50 amino acid longs.  Brinkmann’s teachings show that the ordinary artisan prior to the effective filing date of the claimed invention was motivated to prepare multiple bispecific formats for each intended use to identify an optimal arrangement of targeting elements for each combination of antigens targeted.
In view of the teachings of Zah and Brinkmann, the ordinary artisan prior to the effective filing date would have been motivated to prepare alternative domain arrangements when preparing the bispecific antigen-binding modules for use in the chimeric antibody-TCR constructs of Lu et al.  Both Brinkmann and Wu teach the importance of comparing different bispecific formats when developing new bispecific constructs.  And both Brinkmann and Wu teach that for any given combination of antibody targets the optimal domain arrangement may vary.  The teachings of Zah also emphasize that it was routine in the art to prepare multiple variable domain arrangements because even within the context of a two scFv’s used together the order may impact binding activity, particular of target antigens expressed on the cell surface such as CD19 and CD20.  Given the art-recognized need to prepare multiple bispecific formats and the recognized advantages and disadvantages for Fab-type constructs versus scFv type constructs, the ordinary artisan would have been motivated to prepare multiple chimeric antigen-binding domain-TCR constructs for expression in effector cells so that the optimal domain arrangement for each target antigen pair could be identified.  And as noted in Brinkmann, linker optimization was routine for each particular type of construct.  Lastly, while Zah teaches targeting the combination of cell surface antigens on B cell malignancies that are CD19 and CD20, CD22 was an art-recognized alternative B cell surface target.  Accordingly, the ordinary artisan would have also been motivated to also develop bispecific anti-CD19 x anti-CD22 chimeric antigen-binding domain-TCR constructs so that effector T cells could also be prepared that would recognize CD22 as an alternative escape antigen when treating CD19- and CD22-expressing B cell malignancies.  For these reasons, the invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention.    
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017070608 to Lu et al. (IDS) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS), as applied to claims 19-29, 32-34, 36-38, and 40 above, and further in view of WO2016071343 to De Berardinis et al. (“De Berardinis”; IDS).
The teachings of Lu et al. in view of Zah and Brinkmann have been set forth above and are incorporated here in full.  
Lu et al. in view of Zah and Brinkmann does not teach chimeric antibody-TCR constructs (caTCR) comprising a non-natural TCR transmembrane domain, as required by claim 31.
De Berardinis teaches T cell receptors and their use in adoptive cell therapy in which the TcR is mutated in the transmembrane region of the alpha and beta TCR chains to favor correct TCR chain pairing.  E.g. Abstract.  According to De Berardinis, increasing the correct pairing improved the functional activity and safety of T cells genetically modified to express the TCR.  Id. Related encoding nucleic acids, cells expressing the TCR, complexes comprising the TCR, and pharmaceutical compositions are also taught.  E.g., Abstract.  
In view of the teachings of De Berardinis, the ordinary artisan prior to the effective filing date of the claimed invention would have been motivated to substitute the non-naturally occurring TCR transmembrane domain(s) of De Berardinis for the transmembrane domains of the constructs of Lu in view of Zah and Brinkmann to ensure correct pairing of the polypeptide targeting CD19 with the polypeptide targeting CD20 in the multispecific construct.  In view of the teachings of each of the references regarding the necessary molecular cloning techniques, the ordinary artisan would have had a reasonable expectation of making the substitution of the TCR transmembrane domain and generating T cells expressing the substituted chimeric antibody-TCR that had improved functional activity and safety, as taught by De Berardinis.  For these reasons, the invention as a whole was prima facie obvious prior to the effective filing date of the claimed invention. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 19-28, 31-34, 36-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,098,951 (IDS) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS) and further in view of WO2016071343 to De Berardinis et al. (“De Berardinis”; IDS). 
Independent claims 1 and 24 of the patent recite an antibody-TCR chimeric molecule comprising a first polypeptide comprising antibody VH and CH1 domains and a first TCR domain comprising a first TCR transmembrane domain and second polypeptide comprising antibody VL and CL domains and second TCR domain comprising a second TCR transmembrane domain; the antibody VH-CH1 and VL-CL together form an antigen binding domain that specifically binds to a first target antigen expressed on a cell surface (CD19 or AFP+MHC).  The patented dependent claims recite encoding nucleic acids, complexes comprising the chimeric antibody-TCR molecule, effector cells expressing the chimeric antibody-TCR molecule, and methods of using the effector cells to kill target cells and treat diseases in which the target antigen is expressed.  
The patented claims do not recite an antibody-TCR chimeric molecule that comprises a multispecific antigen-binding molecule.  
The patented claims also do not recite a non-naturally occurring transmembrane domain as recited in claim 31.
But as discussed above in the various rejections under 35 USC 103, Zah teaches that targeting two different targets antigens on a tumor cell using a chimeric antigen receptor that comprises a bispecific antigen-binding component is advantageous because it can prevent antigen escape by malignant B cells.  Zah provides one potential bispecific format in which two different scFv’s, each specific for a different tumor antigen, are used linked together in the same construct, and Brinkmann teaches that multiple alternate bispecific formats were known in the art, including DVDIg and COVDIg as recited structurally in instant claim 21.  In addition, Zah teaches targeting CD19 and CD20, antigens on B cell malignancies, for which CD22 was an art-recognized alternative surface antigen.  Lastly, De Berardinis teaches non-naturally occurring TCR-TM that can promote correct association between two polypeptide chains for forming a heterodimer.  Given the art-recognized advantage of bispecific targeting, the instant claims would have been obvious to the ordinary artisan in view of the monospecific patented claims.  







Claims 19-28, 31-34, 36-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,464,988 (IDS) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS) and further in view of WO2016071343 to De Berardinis et al. (“De Berardinis”; IDS). 
Independent claims 1 and 6 of the patent recite methods that utilize an effector cell expressing an antibody-TCR chimeric molecule comprising a first polypeptide comprising antibody VH and CH1 domains and a first TCR domain comprising a first TCR transmembrane domain and second polypeptide comprising antibody VL and CL domains and second TCR domain comprising a second TCR transmembrane domain; the antibody VH-CH1 and VL-CL together form an antigen binding domain that specifically binds to a first target antigen.    
The patented claims do not recite an antibody-TCR chimeric molecule that comprises a multispecific antigen-binding molecule for use in the methods.  
The patented claims also do not recite a non-naturally occurring transmembrane domain as recited in claim 31.
But as discussed above in the rejections under 35 USC 103, Zah teaches that targeting two different targets antigens on a tumor cell using a chimeric antigen receptor that comprises a bispecific antigen-binding component is advantageous because it can prevent antigen escape by malignant B cells.  Zah provides one potential bispecific format in which two different scFv’s, each specific for a different tumor antigen, are used linked together in the same construct, and Brinkmann teaches that multiple alternate bispecific formats were known in the art, including DVDIg and COVDIg as recited structurally in instant claim 21.  In addition, Zah teaches targeting CD19 and CD20, antigens on B cell malignancies, for which CD22 was an art-recognized alternative surface antigen.  The chimeric receptor expressed in the effector cells would necessarily associate to form complexes as claimed.  Additionally, a generic encoding nucleic acid would have been obvious over the chimeric antibody-TCR expressed by the effector cells used in the claimed methods.  Lastly, De Berardinis teaches non-naturally occurring TCR-TM that can promote correct association between two polypeptide chains for forming a heterodimer.  Given the art-recognized advantage of bispecific targeting, the instant claims would have been obvious to the ordinary artisan in view of the methods of using the monospecific antibody-TCR chimeric receptor of the patented claims.  



Claims 19-28, 31-34, 36-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of 10,822,389 (IDS) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS) and further in view of WO2016071343 to De Berardinis et al. (“De Berardinis”; IDS). 
Independent claim 1 of the patent recites an antibody-TCR chimeric molecule comprising a first polypeptide comprising antibody VH domain and a first TCR domain comprising a first TCR transmembrane domain and second polypeptide comprising antibody VL domain and second TCR domain comprising a second TCR transmembrane domain; the antibody VH and VL together form an antigen binding domain that specifically binds to a first target antigen.  The patented dependent claims recite encoding nucleic acids, complexes comprising the chimeric antibody-TCR molecule, effector cells expressing the chimeric antibody-TCR molecule, and methods of using the effector cells to kill target cells and treat diseases in which the target antigen is expressed.  
The patented claims do not recite an antibody-TCR chimeric molecule that comprises a multispecific antigen-binding molecule.  
The patented claims also do not recite a non-naturally occurring transmembrane domain as recited in claim 31.
But as discussed above in the rejections under 35 USC 103, Zah teaches that targeting two different targets antigens on a tumor cell using a chimeric antigen receptor that comprises a bispecific antigen-binding component is advantageous because it can prevent antigen escape by malignant B cells.  Zah provides one potential bispecific format in which two different scFv’s, each specific for a different tumor antigen, are used linked together in the same construct, and Brinkmann teaches that multiple alternate bispecific formats were known in the art, including DVDIg and COVDIg as recited structurally in instant claim 21.  In addition, Zah teaches targeting CD19 and CD20, antigens on B cell malignancies, for which CD22 was an art-recognized alternative surface antigen.  Lastly, De Berardinis teaches non-naturally occurring TCR-TM that can promote correct association between two polypeptide chains for forming a heterodimer.  Given the art-recognized advantage of bispecific targeting, the instant claims would have been obvious to the ordinary artisan in view of the monospecific patented claims.  

Claims 19-28, 31-34, 36-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of 10,822,413 (PTO-892) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS). 
Independent claim 1 of the patent recites an immune cell comprising a chimeric TCR construct comprising an antigen binding module that binds to a target antigen and a T cell receptor module comprising a first polypeptide comprising a first TCR domain comprising a first TCR transmembrane domain and second polypeptide comprising a second TCR domain comprising a second TCR transmembrane domain; wherein the T cell receptor module facilitates recruitment of a TCR-associated signaling molecule and wherein the chimeric receptor further comprises a stabilization module and wherein the immune cell also comprises a chimeric signaling receptor.  The patented dependent claims recite encoding nucleic acids and methods of using the effector cells to kill target cells and treat diseases in which the target antigen is expressed.  
Claim 6 of the patented claims recites that the TCR transmembrane domains can be non-naturally occurring.  
Claim 8 of the patented claims recite that the antigen binding module of the chimeric TCR construct is a multispecific antigen-binding molecule.  
The patented claims do not specifically recite the structure of the multispecific antigen binding domain as recited in the instant claims, or that it binds two cell surface targets such as CD19 and CD22.
As discussed above in the rejections under 35 USC 103, however, Zah teaches that targeting two different targets antigens on a tumor cell using a chimeric antigen receptor that comprises a bispecific antigen-binding component is advantageous because it can prevent antigen escape by malignant B cells.  Zah provides one potential bispecific format in which two different scFv’s, each specific for a different tumor antigen, are used linked together in the same construct.  Brinkmann teaches that multiple alternate bispecific formats were known in the art, including DVDIg and COVDIg as recited structurally in instant claim 21 and which involve linkage of antibody variable domains via CH1 and CL domains on separate polypeptide chains.  In addition, Zah teaches targeting CD19 and CD20, antigens on B cell malignancies, for which CD22 was an art-recognized alternative surface antigen.  Given the art-recognized advantage of bispecific targeting, the instant claims would have been obvious to the ordinary artisan in view of the patented claims.  





Claims 19-28, 31-34, 36-38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31, 32, 34, 36, 48, 56, 57, 72, 73, and 75-84 of copending Application No. 15769724 (published as US20190248865; PTO-892) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892), Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS) and further in view of WO2016071343 to De Berardinis et al. (“De Berardinis”; IDS). 
Independent claim 1 of the copending claims recite an antibody-TCR chimeric molecule comprising a first polypeptide comprising antibody VH and constant domains and a first TCR domain comprising a first TCR transmembrane domain and second polypeptide comprising antibody VL and second constant domains and a second TCR domain comprising a second TCR transmembrane domain; the antibody VH and VL together form an antigen binding domain that specifically binds to a first target antigen expressed on a cell surface (CD19).  The co-pending dependent claims recite encoding nucleic acids, complexes comprising the chimeric antibody-TCR molecule, effector cells expressing the chimeric antibody-TCR molecule, and methods of using the effector cells to kill target cells and treat diseases in which the target antigen is expressed.  
The co-pending claims do not recite an antibody-TCR chimeric molecule that comprises a multispecific antigen-binding molecule.  
The co-pending claims also do not recite a non-naturally occurring transmembrane domain as recited in claim 31.
But as discussed above in the rejections under 35 USC 103, Zah teaches that targeting two different targets antigens on a tumor cell using a chimeric antigen receptor that comprises a bispecific antigen-binding component is advantageous because it can prevent antigen escape by malignant B cells.  Zah provides one potential bispecific format in which two different scFv’s, each specific for a different tumor antigen, are used linked together in the same construct, and Brinkmann teaches that multiple alternate bispecific formats were known in the art, including DVDIg and COVDIg as recited structurally in instant claim 21.  In addition, Zah teaches targeting CD19 and CD20, antigens on B cell malignancies, for which CD22 was an art-recognized alternative surface antigen.  Lastly, De Berardinis teaches non-naturally occurring TCR-TM that can promote correct association between two polypeptide chains for forming a heterodimer.  Given the art-recognized advantage of bispecific targeting, the instant claims would have been obvious to the ordinary artisan in view of the co-pending claims.  
This is a provisional nonstatutory double patenting rejection but will automatically convert to a non-provisional rejection upon issuance of the application, which is now allowed.



Claims 19-28, 31-34, 36-38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-11, 13-18, 22, 31, 37, 39, and 40 of copending Application No. 16608362 (published as US20210093666; PTO-892) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892) and Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS). 
Independent claim 1 of the co-pending claims recites an immune cell comprising a chimeric TCR construct comprising an antigen binding module that binds to a target antigen and a T cell receptor module comprising a first TCR domain comprising a first TCR transmembrane domain and a second TCR domain comprising a second TCR transmembrane domain; wherein the T cell receptor module facilitates recruitment of a TCR-associated signaling molecule and wherein the immune cell also is capable of secreting a secondary effector.  The dependent claims recite encoding nucleic acids and methods of using the effector cells to kill target cells and treat diseases in which the target antigen is expressed.  
Claim 5 recites that the TCR transmembrane domains is non-naturally occurring.  
Claim 8 recites that the antigen binding module is multispecific.  
The co-pending claims do not specifically recite the structure of the multispecific antigen binding domain as recited in the instant claims, or that it binds two cell surface targets such as CD19 and CD22.
As discussed above in the rejections under 35 USC 103, however, Zah teaches that targeting two different targets antigens on a tumor cell using a chimeric antigen receptor that comprises a bispecific antigen-binding component is advantageous because it can prevent antigen escape by malignant B cells.  Zah provides one potential bispecific format in which two different scFv’s, each specific for a different tumor antigen, are used linked together in the same construct.  Brinkmann teaches that multiple alternate bispecific formats were known in the art, including DVDIg and COVDIg as recited structurally in instant claim 21 and which involve linkage of antibody variable domains via CH1 and CL domains on separate polypeptide chains.  In addition, Zah teaches targeting CD19 and CD20, antigens on B cell malignancies, for which CD22 was an art-recognized alternative surface antigen.  Given the art-recognized advantage of bispecific targeting, the instant claims would have been obvious to the ordinary artisan in view of the co-pending claims.   
This is a provisional nonstatutory double patenting rejection.

Claims 19-28, 31-34, 36-38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11-14, 23, 25, 26, 35, 38, 39, and 41-55 of copending Application No. 16608366 (US20210107976; PTO-892) in view of Zah et al., Cancer Immunol. Res. 4(6):498-508 (2016) (“Zah”; PTO-892) and Brinkmann & Kontermann, mAbs 9(2):182-212 (01-2017), (“Brinkmann”; IDS).
Independent claims 1 and 35 of the copending claims recite an immune cell comprising a chimeric antibody-TCR construct comprising an antigen binding module that binds to a target antigen and a T cell receptor module comprising a first TCR domain comprising a first TCR transmembrane domain and a second TCR domain comprising a second TCR transmembrane domain; wherein the T cell receptor module facilitates recruitment of a TCR-associated signaling molecule and wherein the chimeric receptor further comprises a stabilization module; and wherein the immune cell also comprises a chimeric signaling receptor.  The dependent claims recite methods of using the effector cells to kill target cells and treat diseases in which the target antigen is expressed.  
Claim 6 recites that the TCR transmembrane domains can be non-naturally occurring.  
Claim 42 recite that the antigen binding module is multispecific.  
The co-pending claims do not specifically recite the structure of the multispecific antigen binding domain as recited in the instant claims, or that it binds two cell surface targets such as CD19 and CD22.
As discussed above in the rejections under 35 USC 103, however, Zah teaches that targeting two different targets antigens on a tumor cell using a chimeric antigen receptor that comprises a bispecific antigen-binding component is advantageous because it can prevent antigen escape by malignant B cells.  Zah provides one potential bispecific format in which two different scFv’s, each specific for a different tumor antigen, are used linked together in the same construct.  Brinkmann teaches that multiple alternate bispecific formats were known in the art, including DVDIg and COVDIg as recited structurally in instant claim 21 and which involve linkage of antibody variable domains via CH1 and CL domains on separate polypeptide chains.  In addition, Zah teaches targeting CD19 and CD20, antigens on B cell malignancies, for which CD22 was an art-recognized alternative surface antigen.  Given the art-recognized advantage of bispecific targeting, the instant claims would have been obvious to the ordinary artisan in view of the patented claims.   
This is a provisional nonstatutory double patenting rejection.






Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643